OPINION ON REHEARING.
Beck, J. —
This cause was again considered upon a petition for rehearing filed by Melendy and Brown. We have again reviewed the evidence and the law applicable to the facts, and our conclusion as to the right of plaintiff to recover remains unchanged. The view expressed in the opinion heretofore filed, in our judgment, satisfactorily disposes of the case as to plaintiff’s title to the property seized and his right to recover therefor. Further discussion, therefore, is uncalled for upon these points.
*401g__.._. attorney. "We are, however, united in the opinion that Brown is not shown by the evidence to be liable in this action. ype was attorney of the creditors' instituting the proceedings in Bankruptcy against Clark & Freer. Re is sought to be held liable on the ground that he directed the marshal to seize the goods in question as the property of the bankrupts and participated in the trespass. The circumstances under which the directions were given and the character and terms of the directions, as well as the character and extent of the participation in the trespass, do not appear in the record.; neither does the record show that the seizure was made because of these directions, nor that the officer made it in obedience thereto, nor that these directions, in the remotest degree, caused the seizure. "We would be required to presume many things in order to conclude that plaintiff sustained injury from the acts of Brown. He cannot be held liable upon presumption. . .
"We are not required, therefore, to consider the discussion of the rule of law governing the liability of attorneys as advanced by counsel of the respective parties. There is no great conflict in their views. Plaintiff’s counsel does not, and cannot contend, that an attorney can be held liable for acts, in a case of this kind, unless they, in some measure, wrought injury to the plaintiff or were in some degree the cause of. such injury. And he, doubtless, will not insist that the effect of such acts, in the absence of proof, will be presumed in order to hold an attorney liable.
The judgment against defendant, Brown, will be reversed. Plaintiff will pay the costs of - petition for rehearing. The other costs will be taxed against defendants.